        2:21-cr-00042-BHH        Date Filed 02/12/21              Entry Number 1        Page 1 of 1




                    IN THE DISTRICT COURT OF THE I-INITED STATES
                            DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

I.]NITED STATES OF AMEzuCA                          )             CRIMINAL NO.: 2:21-cr-00042
                                                    )
        VS                                          )             18   u.s.c. $ 1030(a)(s)(c)
                                                    )             18   u.S.C. $ 1030(c)(a)(G)
CHzuSTOPHER MESKILL                                 )
                                                    )             INFORMATION

                                           COUNT        1
                               (Damage to a Protected Computer)

THE UNITED STATES ATTORNEY CHARGES:

        On or about February 18,2016, in the District of South Carolina, and elsewhere, the

defendant, CHRISTOPHER MESKILL, intentionally accessed protected computers of Catholic

Diocese of Charleston without authorization, and as a result of such conduct, caused damage and

loss.

        In violation of l8 U.S.C. $$ 1030(a)(5XC) and (c)(4XG), a Class A misdemeanor.

                                           COUNT 2
                               (Damage to a Protected Computer)

THE UNITED STATES ATTORNEY FURTHER CHARGES:

        On or about February    27   , 2016, in the District of South Carolina,         and elsewhere, the

defendant, CHRISTOPHER MESKILL, intentionally accessed protected computers of Catholic

Diocese of Charleston without authorization, and as a result of such conduct, caused damage and

loss.

        In violation of 18 U.S.C. $$ 1030(a)(5)(                  (4XG), a Class A misdemeanor.




                                                              \
                                                            PETER M. M
                                                            TINITED STA                 RNEY
